Title: To George Washington from Charles-Guillaume-Frédéric Dumas, 13 June 1789
From: Dumas, Charles-Guillaume-Frédéric
To: Washington, George



Sir,
at the Hague 13th June 1789.

It is impossible for the oldest Diplomatic Servant of the United States to suppress the joy which he feels at the happy news of the eminent dignity which has been conferred on Your Excellency by the unanimous voice of the Sages appointed for that purpose by the freest People on Earth, without highly participating in it with this noble People, and with them paying to your Excellency the justest homage, and with them beseeching God to bless you as this People will be blessed under the most virtuous and paternal direction that exists.
How sincerelly do I share in the filial love which they bear, and which they ought to bear, towards your Excellency! It flows, throughout my family, from a pure source, and from those immutable principles which have guided me, with so much success in the service of the United States, to the good graces of their friends, and which have incurrred for me the implacable hatred of their enemies.
The honorable Congress are informed thereof by my dispatches, and especially by those since the month of September last, and by others annexed, and they are informed of the letter which I wrote to the Secretary of their High Mightinesses of the 14th Septr and of the resolution taken thereon, they are informed by my Postscripts of the 9th and 21st of October.
I have taken the liberty to suggest to the honorable Congress, as the best advice, the means to manage those here, and yet to continue me under the protection of the laws of Nations, in this

country, to wit to give me a credence at the Court of Brussells, and to make me Bearer of the letters of Congress, as well to that Court as to that of Vienna, to make them directly and immediately acquainted with the Majesty of the Congress of the United States under its’ new form, and charging me to minute a treaty of friendship and commerce, provisionally, with the Austrian Netherlands, which would be good and useful at all times, but above all in the situation which is very apparent since the last engagements of this Republic, by which she is drawn into the quarrels of the Northern Powers.
Their Excellencies Messrs Adams, Jay, Jefferson, and Mr R. Morris will be so good as to make known to your Excellency my disagreeable situation, and the urgent need there is that something should be done on my subject, that will convince the Public that if I am not agreeable to the ruling-Party here at this day, I do not the less enjoy the favor and protection of the August Congress, and of your Excellency—for whom I am with the most profound respect, the most humble & most obedient

C. f. Dumas.

